PER CURIAM.
The defendant appeals his judgment and sentence following violation of community control. We affirm the judgment. We also affirm the sentence, but remand for *1235correction of two technical errors. The state initially charged the defendant with both delivery and possession of a single quantity of cannabis during a single episode on February 19, 1988.
When he entered his voluntary plea of nolo contendere to the count of delivery, it was agreed that the count of possession would be dismissed. It was not dismissed, but rather was harmlessly included in the scoresheet. On remand, an order dismissing the possession count must be entered and the scoresheet corrected. Likewise, the record is clear that the defendant’s community control was revoked, but no separate order of revocation has been entered indicating the conditions violated. Brown v. State, 429 So.2d 821 (Fla. 2d DCA 1983). Thus, on remand this oversight must also be corrected.
Affirmed with instructions on remand.
SCHOONOVER, A.C.J., and PARKER and ALTENBERND, JJ., concur.